ORDER
PER CURIAM.
The Drummond Company, Inc. (“Drum-mond”) appeals from the trial court’s grant of Southwest Bank’s (“Bank”) motion to dismiss counts VI and VII of its third amended petition. Drummond argues the tidal court erred in granting Bank’s motion to dismiss because it properly pled facts supporting its claims of conversion and conspiracy. Specifically, Drummond argues that Bank converted funds, which were paid to and deposited by St. Louis Coke and Foundry (“SLCF”) pursuant to an agreement between Drummond and SLCF, because SLCF then transferred the funds to Bank.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The judgment of the trial court is affirmed. No precedential or jurisprudential purposes would be served by an opinion reciting the detailed facts and *724restating the principles of law. However, a memorandum has been provided to the parties, for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).